Citation Nr: 1206126	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-41 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of cellulitis of the first and second digits of the right foot (claimed as right great toe and right second digit).


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from May 1960 to May 1964. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.     

The Veteran testified in support of this claim during a hearing held at the RO before a Decision Review Officer in August 2010.  Following this hearing, the RO did not associate a transcript of the Veteran's testimony with the claims file (October 2010 supplement statement of the case mentions the Veteran's presence at the hearing, but does not cite to the transcript) and it is now missing.  Since then, however, the Veteran has had an opportunity to again testify in support of his claim.  He did so before the undersigned Veterans Law Judge in November 2011.  The transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Residuals of cellulitis of the first and second digits of the right foot are not related to the Veteran's active service.

2.  Arthritis of the right foot did not manifest to a compensable degree within a year of the Veteran's discharge from active service.


CONCLUSION OF LAW

Residuals of cellulitis of the first and second digits of the right foot (claimed as right great toe and right second digit) were not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

The RO provided the Veteran VCAA notice on this claim by letter dated May 2008.  With regard to content, this letter reflects compliance with pertinent regulatory provisions and case law noted above.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received and what it had done in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent this notice letter before it initially decided the Veteran's claim; it is thus timely.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service and post-service treatment records.  The RO also afforded the Veteran a VA examination, during which an examiner discussed the etiology of the Veteran's right foot disability. 


II.  Analysis

The Veteran contends that he is entitled to service connection for residuals of an in-service right foot injury.  According to his application for compensation and his hearing testimony, in September 1960, while serving on active duty as a club steward, he dropped a case of green beans on his great toe.  This injury allegedly caused a burning feeling in that toe, but being macho, he tried to act like it did not bother him.  He asserts that he nonetheless took off his shoe to see how badly he hurt his foot, noticed that it was red and throbbing, and put his shoe back on.  He contends that he went to a doctor five or six days later, by which time his right foot had become swollen and he was experiencing a burning and itching feeling in his foot and the groin area.  He asserts that the doctor told him he had cellulitis, an infection that necessitated a hospital stay of four or five days and a regimen of antibiotics.  The doctor allegedly cut half of the Veteran's big toenail off to relieve the infection as the nail was embedded in his flesh.  The Veteran contends that, thereafter, he felt pain, could barely walk, was unable to get his shoe on and off, and was ordered to stay off of his foot and take it easy until his stitches were removed.  

Allegedly, his right foot has always bothered him since the injury.  Initially, he believed this was due to having one leg longer than the other, but now he thinks it's due to the in-service right foot injury.  He asserts that, after discharge from service, he drove, rather than stood on his feet for work, so the pain did not bother him as much as it did during service.  In 2002 or 2003, however, it began to flare up, necessitating a visit to the doctor, who diagnosed osteoarthritis.  Since then, the Veteran has allegedly received right foot treatment for gout, arthritis and onychomycosis of the nails, but no doctor has told him that any foot condition is due to service, including the cellulitis.  

The Board acknowledges these assertions, but the evidence in this case, discussed below, does not support granting service connection for a right foot disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may be presumed for certain medical conditions such as arthritis if it is shown that a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, the condition manifested to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Post-service medical documents, including VA treatment records dated since 2007 and a report of VA examination conducted in September 2010, establish that the Veteran has a right foot disability, variously diagnosed, including as osteoarthritis, gout, onychomycosis, osteopenia, moderate degenerative changes and a calcaneal spur.  The question is thus whether any of these conditions is related to the Veteran's active service, including the in-service right foot injury and resulting cellulitis.  

As previously indicated, the Veteran served on active duty from May 1960 to May 1964.  According to his service treatment records, on enlistment examination conducted in March 1960, an examiner noted that the Veteran had bilateral pes planus, asymptomatic.  As alleged, in September 1960 he presented complaining of a painful right great toe of two days' duration.  He reported that he had dropped a can on his right foot 11 days prior to the visit and subsequently developed an infection in the right great toe and swelling in the right 2nd toe.  He indicated that it had become very painful to walk and he was unable to wear shoes.  

An examiner noted a right foot and a 2nd digit on that foot that were grossly edematous, hyperemic and very tender to palpation.  He also noted gross lymphangitic spread up his leg with palpable, tender femoral and inguinal nodes on the right.  The examiner diagnosed cellulitis, 1st and 2nd digits of the right foot, with lymphangitic spread to the inguinal nodes.  This condition necessitated a six-day hospital stay, during which the Veteran received antibiotics.  During October 1960, the Veteran's condition improved and an examiner noted that the toe was healing fine.  On separation examination conducted in May 1964, an examiner noted no foot abnormalities other than pes planus.   

Decades after discharge, in April 2008, the Veteran filed a claim for service connection for disability of the right great and 2nd toes.  In support of his claim, he submitted VA outpatient treatment records showing that, since 2007, the Veteran had sought medical treatment for right foot complaints.  In April 2008, he reported continued pain in his right foot since the in-service right foot injury.  He also reported a history of gout, arthritis and osteomyelitis, the latter in 2000.  In response, a physician ordered a three-phase bone scan of the feet, which revealed no compelling evidence of osteomyelitis of the right great toe.  In 2007 and 2008, other physicians confirmed the gout and arthritis and, based on x-rays, also noted osteopenia with moderate degenerative changes and a calcaneal spur.  None related any of these conditions to the Veteran's active service, including the documented right foot problems.     

In September 2010 during a VA foot examination, a VA examiner ruled out such a relationship on the following bases: (1) After the in-service infection, the Veteran continued to improve and was healing fine; (2) The Veteran was not seen again for foot complaints until approximately 15 years prior to the examination (although examiner indicated that records from this time period are not available); 
(3) Osteoarthritis, gout and onychomycosis are not caused by cellulitis and are not the result of the in-service cellulitis; (4) The Veteran has been receiving treatment for gout for at least 7 years; (5) Onychomycosis is caused by a fungal infection, not cellulitis; and (6) The osteoarthritis in both of the Veteran's feet indicates a normal aging process.    

The Veteran's assertion that he has a right great and 2nd toe disability that initially manifested during service as pain is the only evidence of record establishing the nexus element of this service connection claim.  The Veteran is competent to report and describe his right foot pain as pain is capable of lay observation.  He does not, however, possess a recognized degree of medical knowledge to etiologically relate a right foot disability to the pain or to refute the VA examiner's opinion that his arthritis is due to the normal aging process.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

In the absence of competent evidence relating the Veteran's right foot disability to his active service, the Board concludes that the disability was not incurred in or aggravated by such service.  Because osteoarthritis of the right foot was diagnosed decades after service, the Board also concludes that such a condition may not be presumed to have been incurred in service.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  


ORDER

Service connection for residuals of cellulitis of the first and second digits of the right foot (claimed as right great toe and right second digit) is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


